PER CURIAM:
Paul Bernard Mitchell, Jr., appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Mitchell, No. 5:09-cr-00382-H-1 (E.D.N.C. June 5, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.